Exhibit 10.3

TREEHOUSE FOODS, INC.
RESTRICTED STOCK AGREEMENT
 
THIS AGREEMENT (the “Agreement”), effective as of the date indicated on the
attached Notice of Grant, is made and entered into by and between TreeHouse
Foods, Inc., a Delaware corporation (the “Company”), and the individual named on
the attached Notice of Grant (the “Participant”).
 
WITNESSETH:
 
WHEREAS, the Board of Directors of the Company has adopted and approved the
TreeHouse Foods, Inc. Equity and Incentive Plan (the “Plan”), which was
approved, as required, by the Company’s stockholders and provides for the grant
of Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock
Units, Performance Shares, Performance Units and other types of stock-based
awards to certain eligible Employees, Consultants and non-Employee Directors of
the Company and its Affiliates; and
 
WHEREAS, the Compensation Committee (the “Committee”) has selected the
Participant to participate in the Plan and has awarded the shares of restricted
stock described in this Agreement (the “Restricted Stock”) to the Participant;
and
 
WHEREAS, the parties hereto desire to evidence in writing the terms and
conditions of the Restricted Stock; and
 
WHEREAS, capitalized terms used herein and not otherwise defined in this
Agreement shall have the meanings set forth in the Plan.
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements herein contained, and as an inducement to the Participant to
continue as an Employee of the Company (or an Affiliate) and to promote the
success of the business of the Company and its Affiliates, the parties hereby
agree as follows:
 
1. Grant of Restricted Stock.  The Company hereby grants to the Participant,
effective as of the date shown on the attached Notice of Grant (the “Date of
Grant”), and on the terms and subject to the conditions, limitations and
restrictions set forth in the Plan and in this Agreement, the number of shares
of Restricted Stock shown on the attached Notice of Grant.  The Participant
hereby accepts the Restricted Stock from the Company.
 
2. Transfer Restrictions.  None of the Restricted Stock shall be sold, assigned,
pledged or otherwise transferred, voluntarily or involuntarily, by the
Participant prior to the lapse of restrictions pursuant to paragraph 3, and
until permitted pursuant to the terms of the Plan.
 
3. Lapse of Restrictions.  Subject to paragraph 4, the restrictions set forth in
paragraph 2 shall lapse in ___________________________________________________
 
In addition to the lapse provisions contained in the foregoing sentence, the
restrictions on the Restricted Stock shall immediately lapse in full upon a
Change in Control.  Upon the termination of the Participant’s Service due to
death, Disability or Retirement, the restrictions on a pro rata portion of the
Restricted Stock that would be eligible for a lapse of restrictions on the next
anniversary of the Date of Grant shall lapse.  Such pro rata portion shall be
determined based on the number of full calendar months of the Participant’s
Service since the Date of Grant, or anniversary thereof, as applicable, divided
by twelve.
 
4. Forfeiture.  All of the Restricted Stock with respect to which restrictions
have not lapsed pursuant to paragraph 3 shall be forfeited to the Company upon
the earlier of (a) the Participant’s termination of employment with the Company
and its Affiliates for any reason or (b) the _____ anniversary of the Date of
Grant.  The final determination of whether or not the Participant has been
discharged or terminated Service for any of the reasons specified in paragraph 3
shall be made by the Committee in its sole and absolute discretion.
 
5. Rights as a Stockholder.  During the restriction period, the Participant
shall not be entitled to any of the rights of a stockholder with respect to the
Restricted Stock until such restriction lapse, including without limitation the
right to vote and tender such Restricted Stock and the right to receive
dividends and other distributions payable with respect to Stock.
 Notwithstanding the preceding sentence, the Participant shall be eligible to
receive any extraordinary dividend, as determined by the Committee.
 
6. Tax Withholding.  The Company shall have the right to require the Participant
to remit to the Company, or to withhold from other amounts payable to the
Participant, as compensation or otherwise, an amount sufficient to satisfy all
federal, state and local withholding tax requirements as provided in the Plan.
 
7. Plan Incorporated.  The Participant accepts the Restricted Stock subject to
all the provisions of the Plan, which are incorporated into this Agreement,
including the provisions that authorize the Committee to administer and
interpret the Plan and which provide that the Committee’s decisions,
determinations and interpretations with respect to the Plan are final and
conclusive on all persons affected thereby.  Except as otherwise set forth in
this Agreement, terms defined in the Plan have the same meanings herein.
-1-

--------------------------------------------------------------------------------


8. Miscellaneous.
 
(a) No Guaranteed Service or Employment.  Neither the granting of the Restricted
Stock, nor any provision of this Agreement or the Plan, shall (a) affect the
right of the Company to terminate the Participant at any time, with or without
Cause, or (b) shall be deemed to create any rights to employment or Service or
continued employment or continued Service on the part of the Participant or any
rights to participate in any employee benefit plan or program (other than the
Plan) of the Company or any Affiliate or to receive any benefits or rights
associated with employment or Service with the Company.  The rights and
obligations arising under this Agreement are not intended to and do not affect
the employment or Service relationship that otherwise exists between the Company
(or any Affiliate) and the Participant, whether such relationship is at will or
defined by an employment contract.  Moreover, this Agreement is not intended to
and does not amend any existing employment contract between the Company and the
Participant; to the extent there is a conflict between this Agreement and such
an employment contract, the employment contract shall govern and take priority.
 
(b) Notices.  Any notice to be given to the Company under the terms of this
Agreement shall be addressed to the Company at its principal executive offices,
and any notice to be given to the Participant shall be addressed to the
Participant at the address set forth on the attached Notice of Grant, or at such
other address for a party as such party may hereafter designate in writing to
the other.  Any such notice shall be deemed to have been duly given if mailed,
postage prepaid, addressed as aforesaid.
 
(c) Binding Agreement.  Subject to the limitations in this Agreement on the
transferability by the Participant of the Restricted Stock, this Agreement shall
be binding upon and inure to the benefit of the representatives, executors,
successors or beneficiaries of the parties hereto.
 
(d) Governing Law.  The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Illinois and the United
States, as applicable, without reference to the conflict of laws provisions
thereof.
 
(e) Severability.  If any provision of this Agreement is declared or found to be
illegal, unenforceable or void, in whole or in part, then the parties shall be
relieved of all obligations arising under such provision, but only to the extent
that it is illegal, unenforceable or void, it being the intent and agreement of
the parties that this Agreement shall be deemed amended by modifying such
provision to the extent necessary to make it legal and enforceable while
preserving its intent or, if that is not possible, by substituting therefore
another provision that is legal and enforceable and achieves the same
objectives.
 
(f) Headings.  All section titles and captions in this Agreement are for
convenience only, shall not be deemed part of this Agreement, and in no way
shall define, limit, extend or describe the scope or intent of any provisions of
this Agreement.
 
(g) Entire Agreement.  This Agreement constitutes the entire agreement among the
parties hereto pertaining to the subject matter hereof and supersedes all prior
agreements and understandings pertaining thereto.
 
(h) No Waiver.  No failure by any party to insist upon the strict performance of
any covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition
 
(i) Counterparts.  This Agreement may be executed in counterparts, all of which
together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.
 
(j) Relief.  In addition to all other rights or remedies available at law or in
equity, the Company shall be entitled to injunctive and other equitable relief
to prevent or enjoin any violation of the provisions of this Agreement.
 
-2-

--------------------------------------------------------------------------------


(k) Plan Document Governs. The Restricted Stock is granted pursuant to the Plan,
and the Restricted Stock and this Agreement are in all respects governed by the
Plan and subject to all of the terms and provisions thereof, whether such terms
and provisions are incorporated in this Agreement by reference or are expressly
cited.  Any inconsistency between the Agreement and the Plan shall be resolved
in favor of the Plan.  The Participant hereby acknowledges receipt of a copy of
the Plan.
 
(l) Beneficiary Designation. The Participant may, from time to time, in
accordance with procedures set forth by the Committee, name any beneficiary or
beneficiaries (who may be named contingently) to whom any benefit under this
Agreement is to be paid in case of his or her death before he or she receives
any or all of such benefit.  Each such designation shall revoke all prior
designations by the Participant, shall be in a form prescribed by the Company,
and shall be effective only if and when it is properly completed and filed by
the Participant in writing with the Company during the Participant’s
lifetime.  In the absence of any such valid and effective designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate or exercised by the Participant’s estate.
 
(m) Administration. This Agreement and the rights of the Participant hereunder
are subject to all the terms and conditions of the Plan, as the same may be
amended from time to time, as well as to such rules and regulations as the
Committee may adopt for administration of the Plan.  It is expressly understood
that the Committee is authorized to administer, construe, and make all
determinations necessary or appropriate, in its sole discretion, to the
administration of the Plan and this Agreement, all of which shall be binding
upon the Participant.
 
(n) No Vested Right to Future Awards.  Participant acknowledges and agrees that
the granting of Restricted Stock under this Agreement is made on a fully
discretionary basis by the Company and that this Agreement does not lead to a
vested right to further Restricted Stock awards in the future.
 
(o) Use of Personal Data.  By executing this Agreement, Participant acknowledges
and agrees to the collection, use, processing and transfer of certain personal
data, including his or her name, salary, nationality, job title, position, and
details of all past Restricted Stock awards and current Restricted Stock awards
outstanding under the Plan (“Data”), for the purpose of managing and
administering the Plan.  The Participant is not obliged to consent to such
collection, use, processing and transfer of personal data, but a refusal to
provide such consent may affect his or her ability to participate in the
Plan.  The Company, or its Affiliates, may transfer Data among themselves or to
third parties as necessary for the purpose of implementation, administration and
management of the Plan.  These various recipients of Data may be located
elsewhere throughout the world.  The Participant authorizes these various
recipients of Data to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Plan.  The Participant may, at any time, review Data with respect
to the Participant and require any necessary amendments to such Data.  The
Participant may withdraw his or her consent to use Data herein by notifying the
Company in writing; however, the Participant understands that by withdrawing his
or her consent to use Data, the Participant may affect his or her ability to
participate in the Plan.
 
(p) Amendment.  Any amendment to the Agreement shall be in writing and signed by
the Company.
 
#  #  #  #  #
 
-3- 

--------------------------------------------------------------------------------

 